Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10478543. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claim 1 of the instant application are present in claim 1 of ‘543.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 12 and 13 recites the limitation "the microfluidic device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 1, 2, 8, 9, 10, 12, 13, 14, 15, 17, 18, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0202557 (hereinafter referred as “Borenstein”), in view of US 2012/0118801 (hereinafter referred as "Rada").
Regarding claims 1, 2, 9, 10 and 18, Borenstein teaches (fig. 7-8) teaches a system comprising a plurality of layers of materials forming a first channel (230) and a second channel (layer 218a comprising a plurality of channels) with an interchannel flow barrier (222a) between a first side of the first channel and the second channel, and a third channel (layer 218b comprising a plurality of channels) adjacent to a second side of the first channel, a second interchannel flow barrier (222b) separating the first channel from the third channel. Borenstein further teaches that the interchannel flow barriers (222a and 222b) are permeable [0133] and that the first channel receives an infusion of fluid from the second channel and is provides an outflow of fluid to the third channel [0132-134]. The first, second and third channels extend parallel to one another (refer fig. 7, 8)
Borenstein further discloses that the apparatus comprise pumping means for circulating fluid through the apparatus [0019]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide pumps (blood introduction 
Modified Borenstein does not teach that the device comprises a fluid pressure sensor configured to measure fluid pressure in the one or more first channels, a flow sensor configured to measure fluid flow in the one or more first channels, a processor in communication with the blood introduction device, the filtrate introduction device, the pressure sensor and the flow sensor.
Rada teaches an apparatus and method for the treatment of blood with selective extraction of solutes (abstract), wherein the apparatus comprises a dialysis device comprising a dialysis unit (1) having a first compartment (2) and a second compartment (3) separated by a semipermeable membrane (4), an auxiliary unit (9) for treatment of filtrate of the dialysis unit, a blood pump (35) (blood introduction device), a fluid flow regulators (15, 28) to regulate supply of dialysis treatment liquid (61), a plurality of sensors (18, 34, 36, 50, 17), and a control unit (16). The control unit is configured to control the flow regulator based on a reference value of the flow rate through the first or second fluid lines and on the characteristic curve and said controlling the flow regulator comprises activating the flow regulator at a speed selected to keep the difference between actual flow rate through the first or second fluid line and said reference value below a control threshold [0046-0047].
Borenstein and Rada are analogous inventions in the art of blood treatment devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Borenstein with teachings of Rada to provide a fluid pressure sensor configured to measure fluid pressure in the one 
Regarding claims 8, 12, 13 and 14, modified Borenstein teaches limitations of claim 1 as set forth above. The limitations of claim 8 are reciting a manner of operating a device. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 15, modified Borenstein teaches limitations of claim 1 as set forth above. Borenstein further teaches that the devices is applied to treatment of blood [0133]. Modified Borenstein does not teach that the first channel is configured to maintain wall shear rates in a range of 300-3000 inverse seconds when blood is transported through the one or more first channels. However, shear rate is dependent of fluid velocity through the channels which is user selective and/or variable through fluid supply means. Manner of operating the device does not differentiate apparatus claim from the prior art. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The apparatus claims must be structurally distinguishable from the prior art. In re Schreiber, 
Regarding claim 17, modified Borenstein teaches limitations of claim 1 as set forth above. Borenstein further teaches that “The fluidic chambers can be modeled after blood vessels, and can be from about 5 .mu.m (small blood vessel dimension) in width and height to about 100 to 900 .mu.m in width and height” [0021], and that the flow control patterns can form microchannels. Microchannels of the invention can be various sizes, for example, ranging from about 5 .mu.m to about 5 mm in width and height, and extend longitudinally or latitudinally through the mold. ]). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Selecting size of the channel(s) would have been an obvious matter of choice to one of ordinary skill in the art to design the device based on desired/require capacity and flow.
Regarding claim 19, modified Borenstein teaches limitations of claim 1 as set forth above. Borenstein further teaches that first and second interchannel flow barriers are permeable [0133] and that the second channel and the third channels allow fluid to 
Regarding claim 20, .
Claims 3-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borenstein, in view of Rada as applied to claim 1 above, and further in view of US 2010/0326916 (hereinafter referred as "Wrazel").
Regarding claims 3-5, modified Borenstein teaches limitations of claim 1 as set forth above. Modified Borenstein does not teach that a structural support within at least one of the first channel, the second channel, or the third channel, the structural support configured to limit the deformation of at least one of the first membrane or the second membrane, wherein the structural support comprises a porous mesh including at least one material selected from the group consisting of ceramic, carbon, and polymer, and wherein the structural support comprises a post or ridge placed within at least one of the first channel, the second channel, or the third channel.
Wrazel teaches a microfluidic device (microfluidic dialyzer) comprising an interchannel flow barrier separating a blood stream and a dialysate stream (abstract, [0006, 0215], fig. 16, 21). The device comprises channels for blood stream and dialysate stream [0169-0170, 0174, 0218]. The interchannel flow barrier is semipermeable membrane allowing transfer of substances between blood and dialysate [0170, 0218]. The blood stream and the dialysate streams are provided through microchannels formed on lamina (104, 114). The lamina comprises support structures (124) for preventing collapse of adjacent lamina and also prevents the membrane from collapsing into flow path thus preventing blocking of flow through the flow path [0222-0224]. Wrazel further teaches that “the discrete, spaced-apart nature of the support structures results in exposure of more transfer layer surface than where contiguous microchannel dividers are used. Exposure of more of the interposed transfer layer to the 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the first channel of modified Borenstein to include support structure to maximize the area of the transfer layer exposed to the fluid while maintaining the integrity of the transfer layer with sufficient support structures, wherein the support structure comprise porous mesh or in a form of post or ridges so that the transfer layer does not collapse into a portion of the flow field (Wrazel [0226]). 
Regarding claims 6-7, modified Borenstein teaches limitations of claim 3 as set forth above. Wrazel teaches the support structure is made from polymer (Para [0221]); arranged in a variety of spatial arrangements; and have a variety of shapes and sizes (Para [0224]). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, .
 Claim 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borenstein, in view of Rada as applied to claim 1 above, and further in view of US 2011/0155667 (hereinafter referred as “Charest”).
Regarding claim 11, modified Borenstein teaches limitations of claim 1 as set forth above. Borenstein further teaches that the pore size of the membrane is smaller than the cell diameters, thus, cells will not be able to pass through and that the average membrane pore size is on a submicron-scale to ensure effective screening of the cells [0084].
Modified Borenstein does not teach that the second interchannel flow barrier has a pore size selected to allow clearance of particles with a molecular weight of no more than about 60 kDa.
Charest teaches a microfluidic device comprising first channels (fig. 1, element 100); second channels (fig. 1, element 101); and a filtration membrane (fig. 1, element 102) separating the first and second channels (abstract, [0010], fig. 1). Charest further teaches (Para [0009]) that the microfluidic devices described herein contain one or 
Modified Borenstein and Charest are analogous inventions in the art of devices used in treatment of blood. It would have been obvious to one having ordinary skill in the art at the time of invention to combine teachings of modified Borenstein and Charest to provide a membrane having a pore size to allow clearance of particles with a molecular weight of no more than about 60 kDa to achieve filtration of desired particles/elements (Charest, Para [0043-44]).
Claim 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borenstein, in view of Rada as applied to claim 1 above, and further in view of US 2011/0158847 (hereinafter referred as ‘847).
Regarding claim 16, modified Borenstein teaches limitations of claim 1 as set forth above. Modified Borenstein does not teach that an anticoagulant coating is provided on inner surfaces of the first channel.
‘847 teaches a microfluidic device for treatment of blood (abstract) wherein a plurality of first channels (for blood as fluid) and second channels are separated by a semipermeable membrane (Para [0018-19], fig. 1). The first channels are coated with anti-coagulant on inner walls to reduce blood clotting the first channels (Para [0047]).
Modified Borenstein and ‘847 are analogous inventions in the art of devices for treatment of blood. It would have been obvious to one having ordinary skill in the art to apply teachings of ‘847 to the device of modified Borenstein to provide anti-coagulant coating to reduce blood clotting in the first channels (‘847, Para [0047]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4234428 teaches an apparatus comprising a plurality of layers of channels for ultrafiltration and dialysis of blood.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PRANAV N PATEL/Primary Examiner, Art Unit 1777